Citation Nr: 0619856	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-09 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from January 1969 to January 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Department of Veterans Affairs (VA) Providence, Rhode Island 
Regional Office (RO).


FINDINGS OF FACT

1.  Service connection for a back disorder was previously 
denied by the Board in October 1982.  

2.  Evidence presented since the October 1982 Board decision 
is duplicative or cumulative of evidence previously 
considered.


CONCLUSION OF LAW

1.  The October 1982 Board decision denying service 
connection for a back disorder is final.  38 U.S.C. § 4004(b) 
(1976); 38 C.F.R. § 19.104 (1982).

2.  New and material evidence sufficient to reopen a claim 
for service connection for a back disorder has not been 
presented.  38 U.S.C.A. § 5108 (West 1988); 38 C.F.R. §§ 
3.156(a), 20.1100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1999 and August 2001, the agency of original 
jurisdiction (AOJ) sent a letter to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for both a request to reopen and a claim for 
service connection.  Although there was no specified notice 
as to what constitutes new and material evidence in this 
case, see Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006), there was no resulting prejudice to the veteran.  
The veteran was informed by the November 2001 rating decision 
and the February 2003 statement of the case as to what 
specific evidence was necessary to reopen his case and 
establish service connection, and the case was subsequently 
readjudicated without taint from the prior decisions.  
Additionally, the veteran has failed to provide any evidence 
that could be construed as truly "new", meaning no version 
of it had been seen before.  The veteran has only submitted a 
reiteration of previously considered evidence and has 
submitted no evidence on this claim since 1983; this 
indicates that there is no outstanding relevant evidence for 
this claim.  Consequently, there is no prejudice from the 
Board deciding this claim.  

Because the request to reopen has been denied, any question 
as to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The VA has also done everything reasonably possible 
to assist the veteran with respect to his claim for benefits, 
such as requesting medical records, providing a hearing, and 
fulfilling the requests presented in the October 2004 Board 
remand.  Consequently, the duty to assist and notify has been 
met.

The October 1982 Board decision is final based on the 
evidence then of record.  38 U.S.C. § 4004(b) (1976); 38 
C.F.R. § 19.104 (1982).  However, a claim will be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §5108; 
38 C.F.R. § 3.156(a).  New and material evidence is defined 
as evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
The veteran's original claim for service connection and 
requests to reopen have been denied due to lack of evidence 
indicating that a pre-existing back disorder was aggravated 
by service or a back disorder was incurred in or is related 
to service.

Although the veteran asserts his service records show the 
onset of his disability, the veteran's service medical 
records were previously considered in the initial claim and 
appeal.  The only additional material presented for this 
claim is a February 1983 statement from the veteran's former 
physician.  This statement merely rephrases the information 
contained in a December 1981 statement by the same physician, 
which was of record in the 1982 Board decision.  As such, the 
statement is merely cumulative of previously considered 
evidence.  In his June 2003 hearing, the veteran described 
additional potentially relevant records, but when requested, 
it was learned that these records no longer exist.  

Because the only additional evidence is cumulative of 
evidence previously considered, new and material evidence has 
not been submitted and the request to reopen is denied.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for lumbosacral strain.  The 
request to reopen the claim is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


